Citation Nr: 0946026	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-23 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a varicocele of the 
left testicle, claimed as a left side hernia. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, J.S.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for a 
varicocele of the left testicle (claimed as left hernia).

In March 2009, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished. 

2.  There is no medical evidence of record of a current 
hernia disability, no competent evidence of a nexus between 
any current disability or residuals of a left hernia 
disability and active service, and the preponderance of the 
evidence is against a finding that the Veteran incurred a 
left hernia injury during active service.


CONCLUSION OF LAW

The criteria for establishing service connection for a 
varicocele of the left testicle, claimed as a left side 
hernia, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In an October 2006 letter, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The 
letter also advised the Veteran of how the VA determines a 
disability rating and assigns an effective date, and the type 
of evidence which impacts such.  The case was last 
readjudicated in July 2007.
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records and written statements and testimony 
provided by the Veteran.  The RO attempted to obtain private 
medical records, but it was informed that such records were 
unavailable.  The RO notified the Veteran of that fact and he 
responded by indicating that the RO should proceed based on 
the evidence of record.  Neither the Veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board also 
is unaware of any such outstanding evidence.  

The Board acknowledges that the Veteran has not been afforded 
a VA examination in response to his claim.  In general, an 
examination or opinion is necessary if the record contains: 
(1) competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an injury or 
disease occurred in service; (3) an indication that the 
claimed disability or symptoms may be associated with the 
established in-service injury or disease or with another 
service-connected disability; and (4) insufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Here, the evidence of record does not establish that the 
Veteran has a current disability, or persistent or recurrent 
symptoms of a disability.  Additionally, the service 
treatment records do not show that the claimed condition 
existed or was treated during service.  Similarly, the 
evidence does not suggest that the claimed disability may be 
associated with an in-service injury or disease.  
Accordingly, the Board does not find that a VA examination or 
opinion is necessary in order to decide the claim.

Nevertheless, the Board notes that the Veteran failed to 
report to several scheduled VA examinations.  In Wood v. 
Derwinski, 1 Vet. App 190 (1991), the United States Court of 
Appeals for Veterans Claims noted that "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Accordingly, the Board has rendered 
its decision based on the evidence of record.  See 38 C.F.R. 
§ 3.655 (2009).

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices 
and providing testimony during a hearing before the 
undersigned Veterans Law Judge.  Thus, the Veteran has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Turning to the evidence, the service treatment records are 
negative for complaints, findings, or treatment with regards 
to a left hernia.  However, the service treatment records 
reveal that on November 10, 1943, 2 days after his entrance 
onto active duty, the Veteran was noted to have a left 
varicocele in a report of medical history.  He was admitted 
to the U.S. Naval Hospital on August 24, 1944, with 
complaints that he had been having pain in the testes for the 
previous three months.  The Veteran was diagnosed with a left 
varicocele and it was determined that he did not need an 
operation at that time.  The report indicates that elective 
surgery at that hospital had been temporarily postponed.  On 
August 31, 1944, the Veteran was deemed fit for duty.  There 
were no further complaints, findings, or treatment with 
regards to the left varicocele during active service.  Upon 
physical examination during the April 13, 1946 separation 
examination, the abdomen, pelvis, and genitourinary system 
were evaluated as normal.

The Veteran has submitted several statements.  He insists 
that his claim is for a hernia of the left side, not a 
varicocele.  He says that while serving aboard the USS 
Buttress, he reported to the naval station medical clinic at 
the direction of the deck officer because he had a protrusion 
on his left side approximately the size of a boiled egg.  He 
asserts that he was examined by a doctor at the medical 
clinic who noted a hernia on his left side, told him that he 
needed to have an operation for it, and referred him to the 
hospital.  He states that he was admitted to the hospital and 
remained there for about a week.  During that time as an 
inpatient, he claims that he was not examined by a doctor or 
anyone else, and no tests or operations to repair the hernia 
were performed.  He says that his week as an inpatient 
enabled some of the swelling to subside in the subject region 
of his groin.  The Veteran reports that during the doctor's 
morning rounds they were required to get out of bed and stand 
at attention.  He claims that the doctor never came closer 
than within 10-12 feet of him.  He further reports that after 
one week, the doctor stated that he was not bad enough to 
warrant an operation, discharged him, and sent him back to 
his ship.  He relates that after being discharged from active 
service in 1946, he went into business for himself as an 
appliance repairman.  The Veteran said that after service, in 
approximately 1951, the hernia began to protrude again.  He 
claims that it was severe and would not go away.   He says 
that it was repaired during an operation at Centinela 
Hospital in Inglewood, CA.  He believes that moving 
appliances may have pushed the hernia out again and led to 
the 1951 operation.  He also claims that every so often he 
still gets some tenderness in the general area of the hernia 
operation.  

The Veteran suggests that his condition was poorly documented 
by the naval hospital.  He contends that he was not properly 
examined at there, which resulted in his subsequent hernia 
operation in 1951.  The Veteran notes that it was shown that 
he had pain and swelling in the left testicle.  He asserts 
that it is well known that during times of war, medical care 
may or may not be performed and well documented.  He claims 
that his disability was incurred in service, he was operated 
on, he has the scar, and he has residuals of the surgery.    

The Veteran testified during a March 2009 hearing before the 
undersigned Veterans Law Judge.  He said that he was injured 
in August of 1944 while working aboard a ship.  He said that 
he developed a hernia and went to a doctor at the naval base 
at Pearl Harbor.  The Veteran reported that the doctor 
examined him, said he needed an operation, and made 
arrangements with the hospital to have the Veteran sent 
there.  The Veteran said he spent one week in the hospital 
and no one examined him and he did not remove his clothing.  
During the week he was there, the doctor made two morning 
rounds during which he only came within 10 or 12 feet of the 
Veteran.  The Veteran said that he had a lump the size of an 
egg on his left side, but the doctor told him that he was not 
bad enough to be operated on and told him to go back to duty.  
He said when he returned to the ship he was told that if the 
lump were to burst, he could die.  The Veteran said that he 
was on light duty for the duration of his time on the ship.  
He said that during his remaining time aboard the ship he 
noticed that the lump slowly inched away and after months it 
had worked its way back inside of his body.  Not long after 
he went into the appliance repair business in 1950, the 
hernia popped out again.  At that time he went to a private 
hospital and had a hernia repair performed.  The Veteran 
testified that after the surgery, he experienced no problems 
with the hernia or scarring.  He said that he had received no 
medical treatment from 1950 until 2009 for the hernia.  The 
Veteran said that he could feel a scar, but it is not 
visible.  He said that he has never had a recurrence of the 
hernia on the left side.  The Veteran also denied ever 
reporting the hernia to treatment providers as a part of his 
medical history.  He said that after being discharged from 
active service in 1946 and going into business, he had to 
move appliances.  He also said that he does not have any 
family members who would be aware of the problems that he had 
during active service.  

The Board finds that a preponderance of the evidence is 
against the Veteran's claim for service connection for a left 
side hernia.  There is no competent medical evidence of 
record that a current disability exists.  Although the 
Veteran reported a scar and residuals of a surgery in his 
July 2007 VA Form 9, and he testified before the undersigned 
Veterans Law Judge that he could feel a scar that was not 
visible, he also stated that he had experienced no problems 
with the hernia or scarring after the claimed hernia surgery.  
Further, he denied having received any medical treatment for 
the hernia since undergoing the repair surgery in 
approximately 1950.  

Additionally, the evidence weights against a finding that a 
left hernia occurred during active service.  Although the 
Veteran claims that he incurred a left hernia in-service, the 
service treatment records indicate that he suffered a left 
varicocele.  A left varicocele was noted on a report of 
medical history dated in November 1943, and the diagnosis of 
such in August 1944 was made in the context of medical 
treatment.  Such medical evidence is more contemporaneous in 
time to the occurrence of the injury than the current 
statements of the Veteran rendered approximately 60 years 
after service.  See Madden v. Gober, 123 F.3d 1477, 1481 
(Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  Therefore, the Board finds the 
information contained in the service treatment records with 
regards to the nature of the Veteran's in-service injury to 
be more credible and probative than his current assertions.  
Moreover, the left varicocele injury appears to have resolved 
during active service, and the abdomen, pelvis, and 
genitourinary system were evaluated as normal during the 
separation examination. 

Further, there is no competent evidence in the record of a 
nexus between any current disability and active service, and 
the Veteran's opinions are not competent evidence in this 
regard because he is not qualified to render an opinion 
concerning medical diagnosis or causation.  While he is 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as a diagnosis or medical etiology 
and causation of disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

Therefore, in the instant case, the Veteran is competent to 
report that he observes the presence of scarring.  However, 
he claims the scar is the result a hernia repair operation 
that he underwent approximately five years after discharge 
from active service.  The evidence of record does not 
demonstrate that he has the requisite expertise to render a 
medical diagnosis or to comment on a question of medical 
causation or aggravation with regards to the origin of the 
left hernia that he claims he suffered subsequent to active 
service.  The record does not contain competent medical 
evidence that any post-service hernia or scarring is linked 
to active service or the varicocele injury that occurred 
therein.  While the Veteran's contentions have been carefully 
and sympathetically considered, for the reasons discussed 
above, the Board must conclude that a preponderance of the 
evidence is against this claim.
In summary, there is no medical evidence of a current left 
hernia disability and the preponderance of the evidence 
weighs against a finding of an in-service incurrence or 
aggravation of a left side hernia.  Additionally, there is no 
competent medical opinion in the record which establishes the 
existence of a nexus between any current disability and 
active service, to include the injury that occurred therein.  
Accordingly, since the preponderance of the competent 
evidence is against the claim, service connection is not 
warranted for a varicocele of the left testicle, claimed as a 
left side hernia. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for a varicocele of the left testicle, 
claimed as a left side hernia, is denied.




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


